Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles W. Reed, III, appeals the district court’s order denying his motion to enforce a settlement agreement, in which he alleged that the Defendants breached the settlement agreement. We have reviewed the record and find no reversible error. Accordingly, we deny Reed’s motion for appointment of counsel and affirm for the reasons stated by the district court. Reed v. Dotson, No. 1:05-cv-01216-CCB (D.Md. July 21, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.